Advisory Action:  Box 7; Box 12
Claims 3-8 and 11-20 were rejected under 35 U.S.C. 102(a)(2) as anticipated by, or, in the alternative under 335 U.S.C. 103 as unpatentable over US20190232194A1:

    PNG
    media_image1.png
    831
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    166
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    269
    619
    media_image3.png
    Greyscale

	Applicant argues that US20190232194A1 is not directed to terpene free cannabis, because certain portions of the reference describe cannabis products with “substantially no” terpenes (Reply. pp. 6-7, A., referencing US20190232194A1 at Abstract,[0010],[0014],[0019],
[0045]), which appears to be interpreted as an amount of terpenes that is more than “no detectable terpenes,” as claimed. However, simply using “substantially no” to describe the amount of terpenes in its cannabis does not exclusively limit US20190232194A1 to cannabis products having more than zero terpenes, as doing so would require ignoring the numerous references to a cannabis product with no terpenes. In addition, contrary to Applicant’s assumption that “substantially no” terpenes is more than no detectable terpenes ([0048]),  US20190232194A1 explicitly defines and exemplifies “substantially” as a range including zero. Applicant’s argument does not, therefore, stand up under scrutiny. 
	Next, Applicant argues that even though US20190232194A1 refers to cannabis products having a range of terpenes that includes no or zero terpenes, this reference to zero terpenes is merely an end point and not a disclosure of a cannabis product with no terpenes, because US20190232194A1 states that “it may not be practical. . .to remove or reduce 100% of a substance or a chemical.” (Reply, pp. 7-8, B., referencing US20190232194A1 at [0048]). However, US20190232194A1 is not limited to the portion of the description cited by Applicant, as doing so would require ignoring the numerous references to a cannabis product with no terpenes, nor does the cited portion definitively exclude cannabis products with no detectable terpenes. The cited portion uses the term “may,” which means “optional” with no implied recommendation, as opposed to, e.g., “should,” which means “optional” but implies a recommendation or “must” which means “mandatory.” As such, the cited portion of US20190232194A1 does not support Applicant’s position that US20190232194A1 excludes cannabis products having no detectable terpenes, especially considering the entirety of US20190232194A1, which makes numerous references to cannabis products with no 
	 Applicant then argues that the examples of US20190232194A1 make clear that cannabis products with no detectable terpenes are excluded. (Reply, pp. 8-9, C.). Applicant’s argument is untenable on its face, as interpretation of a patent document is not limited to the examples described in the specification. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Again, as with the prior arguments, Applicant either wholly ignores the cited portions of US20190232194A1 that disclose cannabis products with no detectable terpenes, or, Applicant asserts that the cited portions disclosing cannabis products with no detectable terpenes are somehow less important than the portions disclosing cannabis products with terpenes. In either case, the argument is based in fallacy and fails to overcome the rejection. 
	Finally, Applicant argues that US20190232194A1 is not enabling on its face and erroneously asserts the 03/25/2021 Final Office Action failed to address Applicant’s argument that US20190232194A1 is non-enabling. As pointed out in the Final Office Action, Applicant’s arguments are not supported by any evidence whatsoever, relying only on the portions of US20190232194A1 that describe cannabis products with more than no detectable terpenes. Put simply, Applicant’s argument for nonenablement is based on US20190232194A1 not exemplifying a cannabis product with no detectable terpenes, despite describing such a product. Again, Applicant’s arguments that US20190232194A1 must only be considered in terms of the exemplified embodiments simply do not rise to the level of evidence that supports nonenablement. Applicant offers zero evidence of nonenablement. Applicant fails to analyze the Wands factors to conclude that undue experimentation is necessary to make the cannabis products of US20190232194A1 having no detectable terpenes. Rather than offer evidence, Applicant bases the conclusion of nonenablement solely on the fact that US20190232194A1 fails to exemplify a cannabis product with no detectable terpenes. However, as the Court has indicated, the fact that an author of a reference did not attempt to make a composition disclosed, without more, will not overcome a rejection based on that reference. In re Donohue, 766 F.2d 531 (Fed. Cir. 1985). 
/MICHAEL BARKER/Primary Examiner, Art Unit 1655